PD-1174-15
                                  PD-1174-15                                          COURT OF CRIMINAL APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                      Transmitted 11/5/2015 1:14:16 PM
                                                                                        Accepted 11/5/2015 1:49:20 PM
                           IN THE COURT OF CRIMINAL APPEALS                                             ABEL ACOSTA
                                                                                                                CLERK
                                FOR THE STATE OF TEXAS
                                     AUSTIN, TEXAS


HENRY ANDRE WINZER                               §                                        November 5, 2015
                                                 §
V.                                               §       NO. PD-1174-15
                                                 §
STATE OF TEXAS                                   §


                            APPELLANT’S REPLY TO STATE’S
                               RESPONSE TO APPELLANT’S
                          PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

        NOW COMES Appellant, HENRY ANDRE WINZER, and submits this Reply to

State’s Response to Appellant’s Petition for Discretionary Review and would shows the

following:

        The states contends that, “appellant failed to request that the questionnaires and

strike lists be included in this record.” (State’s Response, p. 7). However, a simple review

of the clerk’s record in this case shows otherwise. In his Designation of Record, Appellant

requested that the record include,

        “15. All juror information sheets and information on peremptory strikes.”
        (CR:101).

        When the appellate record was filed, these documents were inexplicably absent.

When Appellant’s counsel discovered that the clerk had not complied with the designation

request, he filed “Appellant’s Motion to Supplement Appellate Record,” requesting that the

record be supplemented with these items. Nevertheless, on August 17, 2015, the Court

of Appeals entered a succinct order stating, “We deny appellant’s May 19, 2015, motion

to supplement appellate record.” No explanation is provided.


Appellant’s Reply to State’s Response to Appellant’s Petition for Discretionary Review - Page 1
        Obviously, the Court of Appeals did not find these items necessary to reach its

decision. Appellant urges this court to grant this Petition for Discretionary Review to

address this highly important and very timely issue and decline the state’s invitation to

misread and misunderstand the appellate record.

                                                 Respectfully submitted,

                                                      /s/ Gary A. Udashen
                                                 GARY A. UDASHEN
                                                 Bar Card No. 20369590

                                                 SORRELS, UDASHEN & ANTON
                                                 2311 Cedar Springs Road
                                                 Suite 250
                                                 Dallas, Texas 75201
                                                 214-468-8100
                                                 214-468-8104 fax

                                                 Attorney for Appellant



                                   CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that a true and correct copy of the foregoing
Appellant’s Reply to State’s Response to Appellant’s Petition for Discretionary Review was
electronically delivered to the Kaufman County District Attorney’s Office, on this the 5th day
of November, 2015.

                                                    /s/ Gary A. Udashen
                                                 GARY A. UDASHEN




Appellant’s Reply to State’s Response to Appellant’s Petition for Discretionary Review - Page 2